Case 1:18-cv-01018-CFC-MPT Document 158 Filed 08/19/21 Page 1 of 3 PageID #: 5513




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE
  BRITISH TELECOMMUNICATIONS                 )
  PLC and BT AMERICAS, INC.,                 )
                                             )
              Plaintiffs,                    )
                                             )     C. A. No.18-1018 (CFC) (MPT)
                        v.                   )
                                             )
  FORTINET, INC.,                            )
                                             )
              Defendant.                     )

                   STIPULATION AND [PROPOSED] ORDER

        IT IS HEREBY STIPULATED AND AGREED by the parties, subject to the

  approval of the Court, that the case schedule is amended as follows:


                                DATE SET FORTH IN
            EVENT               SCHEDULING ORDER                 NEW DATE
                                     (D.I. 138)

   Motions for Leave to       August 26, 2021             December 10, 2021
   Assert Inequitable
   Conduct
                              30 days after close of    January 10, 2022
                              objection period to
                              Magistrate Judge’s Claim
                              Construction R&R if no
                              objections filed or, if
   Final Infringement         objections filed, 30 days
   Contentions                after the Court’s
                              completion of ruling on
                              objections. Plaintiff
                              reserves the right to
                              amend its Final
                              Infringement Contentions
Case 1:18-cv-01018-CFC-MPT Document 158 Filed 08/19/21 Page 2 of 3 PageID #: 5514




                                 DATE SET FORTH IN
            EVENT                SCHEDULING ORDER                NEW DATE
                                      (D.I. 138)
                                should defendant fail to
                                complete its technical
                                document production at
                                least 90 days in advance
                                of this due date.
                                45 days after close of    February 7, 2022
                                objection period to
                                Magistrate Judge’s Claim
                                Construction R&R if no
   Final Invalidity
                                objections filed or, if
   Contentions
                                objections filed, 45 days
                                after the Court’s
                                completion of ruling on
                                objections
   Fact Discovery Cutoff        October 29, 2021           March 8, 2022
   Opening Expert Reports       December 10, 2021          April 22, 2022
   Rebuttal Expert Reports      January 27, 2022           June 10, 2022
   Reply Expert Reports         February 24, 2022          July 7, 2022
   Completion of Expert         March 31, 2022             August 12, 2022
   Discovery
   Objections to Expert         April 22, 2022             September 2, 2022
   Testimony
   Case Dispositive             April 22, 2022             September 2, 2022
   Motions
                                30 days following close    30 days following close
   Parties Serve List of Fact
                                of expert discovery        of expert discovery, or
   Witnesses
                                                           September 12, 2022
                                Within 30 days of          Within 30 days of
   Parties Serve List of        Exchange of Fact           Exchange of Fact
   Rebuttal Fact Witnesses      Witness List               Witness List, or October
                                                           12, 2022



                                            2
Case 1:18-cv-01018-CFC-MPT Document 158 Filed 08/19/21 Page 3 of 3 PageID #: 5515




                               DATE SET FORTH IN
            EVENT              SCHEDULING ORDER                    NEW DATE
                                    (D.I. 138)

                            Within 30 days of               Within 30 days of
   Depositions of any newly Exchange of Rebuttal            Exchange of Rebuttal
   disclosed Fact Witnesses Witness List                    Witness List, or
                                                            November 14, 2022
   Proposed Final Pretrial    21 days before Pretrial       21 days before Pretrial
   Order                      Conference                    Conference
   Jury Instructions, Voir    21 days before Pretrial       21 days before Pretrial
   Dire and Special Verdict   Conference                    Conference
   Forms
   Pretrial Conference        September 2022                January 2023
   Trial (5 Days)             September 2022                Late January 2023


   POTTER ANDERSON & CORROON LLP              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

   /s/ Philip A. Rovner                       /s/ Brian P. Egan
   Philip A. Rovner (#3215)                   Jack B. Blumenfeld (#1014)
   Jonathan A. Choa (#5319)                   Brian P. Egan (#6227)
   Hercules Plaza                             Andrew M. Moshos (#6685)
   P.O. Box 951                               1201 North Market Street
   Wilmington, DE 19899                       P.O. Box 1347
   (302) 984-6000                             Wilmington, DE 19899
   provner@potteranderson.com                 (302) 658-9200
   jchoa@potteranderson.com                   jblumenfeld@morrisnichols.com
      Attorneys for Plaintiffs                began@morrisnichols.com
                                              amoshos@morrisnichols.com
                                                 Attorneys for Defendant
   August 19, 2021

                     SO ORDERED this                    day of _____________, 2021.



                                       UNITED STATES MAGISTRATE JUDGE


                                          3
